DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because the amended drawings cause confusion because it makes it appear as if the brake unit 21 is made up of different brake types at the same time whereas it is intended to suggest that the brake unit can be selected from one of the different brake types.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 9-14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re: claims 1, 13, and 14.  The phrase “the main surfaces” is indefinite.  The phrase lacks proper antecedent basis.
Re: claims 2-5 and 9-12.  The phrase “the first and second brake parts” is indefinite.  It is unclear to the Examiner whether the first and second brake parts of claim 2 are intended to be the same or different from the first and second disk brake parts recited in claim 1.
Re: claim 9.  The phrase “wherein the brake unit is formed as a power-off brake where the first and second brake parts are engaged in an unpowered way” in claim 9 is indefinite in light of the recitation in claim 1 from which it depends which recites “wherein engagement…of the first and second disk brake parts are driven by electric or hydraulic power”.  As best understood, Examiner has interpreted the limitation in claim 1 to mean that the engagement of the first and second disk brake parts are driven by electric or hydraulic power particularly being interrupted in light of later claim 9 reciting the power-off limitation.
Re: claim 12.  The phrase “the power-off disk brake” lacks proper antecedent basis since the previous recitation does not specify that the power off brake is a disk brake. 
The remaining claims are indefinite due to the their dependency from one of the independent claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5, and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 5310138 to Fitzgibbon.
Re: claims 1 and 13.  Fitzgibbon shows in figures 1, 3, 4, and 6 a wing for an aircraft, comprising: a fixed wing 22, a foldable wing tip portion 14 mounted to the fixed wing via a hinge shown in the area of the end of the lead arrow of 28 in figure 3 rotatable about a hinge axis as shown between an extended position shown in figure 3 and a folded position shown in figure 4, and an actuation unit 16, 30, 32  for actuating the foldable wing tip portion for movement about the hinge axis, wherein the wing comprises a brake unit 70 having at least a first disk brake part 72 and a second disk brake part 74 configured to engage one another with the main surfaces by movement along a brake axis aligned with element 66’, wherein the brake unit 70 is configured to secure the foldable wing tip portion in the folded position, wherein the engagement and disengagement of the first and second disk brake parts are driven by electric or hydraulic power i.e. particularly driven by the interruption of electric or hydraulic power as described in col. 6 lines 15-18 and lines 42-48 for engagement, as best understood, and  as described in col. 6 lines 19-39 for disengagement, and the brake unit 70 is formed separately from the actuation unit 16.  With regards to claim 13, see figure 1 showing the claimed aircraft 10.
	Re: claim 2.  Fitzgibbon shows in figures 1, 3, 4, and 6 the limitation wherein the brake unit comprises a first brake part 72 mounted to the fixed wing at least via intervening elements as broadly recited, and a second brake part 74 mounted to the foldable wing tip portion at least via intervening elements as broadly recited, wherein the first and second brake parts are arranged such that they rotate relative to one another about the brake axis when the foldable wing tip portion 14 rotates about the hinge axis, and wherein the first 72 and second 74 brake parts are configured such that they can be engaged when the foldable wing tip portion is in the folded position as disclosed in col. 6 lines 6-18.
	Re: claim 5.  Fitzgibbon shows in figure 5 the limitation wherein the first and second brake parts 72, 74 are arranged such that the brake axis extending along element 66’ is spaced apart from the hinge axis which is going into the page at the bottom end of element 30 as shown in figure 4, and wherein the first brake part 72 is mounted to the fixed wing via a linkage and/or the second brake part 74 is mounted to the foldable wing tip portion 14 via a linkage 38 as well as other elements as shown, as broadly recited. 
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over
Fitzgibbon in view of US Patent Application 2015/0097087 to Sakurai et al.
Fitzgibbon teaches in figure 6 the use of a brake assembly in the environment of
a swinging wing assembly comprising the first and second brake parts 72 and 74 that
engage and disengage each other depending on a state of hydraulic pressure or electric power, but is silent with regards to the control of engagement and disengagement of the brake parts specifically being controlled by a control unit.
Sakurai et al. teach the use of a swinging wing assembly including a       controller 150.
It would have been obvious to one of ordinary skill in the art before the effective
filing date of the invention to have modified the first and second brake parts of
Fitzgibbon to have included a control unit to control engage and disengagement of the
first and second brake parts, in view of the teachings of Sakurai et al., in
order to actively control the state of the foldable wing tip portion and to provide a means
of locking the foldable wing tip portion in a folded state to help prevent it from falling to a
deployed state due to lack of hydraulic or magnetic force. With regards to claim 14, also
see the rejection of claims 1 and 2 above.
Claims 6, 9, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fitzgibbon in view of EP-3121115 (EP’115).
Re: claim 6. Fitzgibbon includes an arrangement such that in the folded position
the foldable wing tip portion is secured to an opposite direction of the folded position by
the brake unit 70, but is silent with regards to a stopper to restrict movement of the
foldable wing tip portion beyond the folded position.
EP’115 teaches in paragraph [0106] the use of a stopper 120 which is described
as being abutted when the arrangement reaches the maximum folded position which is
perpendicular to the fixed wing.
It would have been obvious to one of ordinary skill in the art before the effective
filing date of the invention to have modified the wing of Fitzgibbon to have included a
stopper, in view of the teachings of EP’115, in order to provide a means of helping to
prevent the foldable wing tip portion from over-rotating beyond the folded position in the
case of environmental factors such as wind or a projectile.
	Re: claim 9.  Fitzgibbon, as modified, teaches in figures 1, 3, 4, and 6 of Fitzgibbon the limitation wherein the brake unit is formed as a power off brake where the first and second brake parts are engaged in an unpowered way as described in col. 6 lines 15-18 and lines 42-48 and where the first and second brake parts are disengaged driven by electric or hydraulic power as described in col. 6 lines 19-39.
	Re: claim 12.  Fitzgibbon, as modified, teaches in figures 1, 3, 4, and 6 of Fitzgibbon the limitation wherein the power off disk brake that allows relative movement of the first and second brake parts in the direction to the folded position particularly when either hydraulic or electric power is uninterrupted, while restricting relative movement of the first and second brake parts in the opposite direction from the folded position back to the extended position of the foldable wing tip portion particularly when either the hydraulic or electric power is interrupted, as broadly recited and as best understood.

Claims 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable
over Fitzgibbon in view of EP’115 as applied above, and further in view of US Patent Application 2011/0185998 to Murphy et al.
Fitzgibbon, as modified, teaches a brake unit in the form of plates or discs but is
silent with regards to the brake unit being in the form of a ratchet brake or a freewheel
brake.
Murphy et al. teach in paragraph [0050] the use of a backstopping or one-way
means being in the form of a ratchet mechanism, a freewheel mechanism, or a friction
plate or disc mechanism.	
It would have been obvious to one of ordinary skill in the art before the effective
filing date of the invention to have modified the plate or disc brake mechanism of
Fitzgibbon, as modified, to have been in the form of a ratchet or freewheel brake, in
view of the teachings of Murphy et al., in order to provide an alternate way of achieving
the function preventing the foldable wing tip portion from moving in the unfolded
direction depending on spatial or manufacturing constraints.
Allowable Subject Matter
Claim 4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Amendment
Upon further review, Examiner determined that previously presented claims 7 and 8 could be rejected using a different interpretation of the Fitzgibbon reference.  Accordingly, a second action non-final has been issued.  Examiner and Applicant’s representative also agreed in an interview that it would be best to revert back to the original drawings since the drawings submitted on 7/28/22 appear as if the brake unit 21 includes multiple different brake types whereas it can be represented by one of the different brake types.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELODY M BURCH whose telephone number is (571)272-7114. The examiner can normally be reached Monday - Friday 6:30AM-3PM, generally.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





mmb
November 3, 2022
/MELODY M BURCH/Primary Examiner, Art Unit 3657